Citation Nr: 0612049	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-12 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


REPRESENTATION

Appellant not represented

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1973.  The appellant is his former wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision that denied the 
appellant an apportioned share of the veteran's VA benefits.  
The appellant timely appealed.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
when further action, on her part, is required.


REMAND

On her VA Form 9, received in April 2004, the appellant 
requested a hearing before a Veterans Law Judge at a local VA 
office.  

In August 2005, a notification letter of the scheduled 
hearing was mailed to the veteran's address and not to the 
appellant's address.

It appears that the appellant did not receive timely 
notification of the hearing scheduled for September 26, 2005, 
for which she failed to appear.

Under the circumstances, it is the judgment of the Board that 
the appellant should be given another opportunity to report 
for a personal hearing, and that the contested claim 
procedures should be followed.

In light of the foregoing, this matter is REMANDED for the 
following action:

The AMC or RO should schedule the 
appellant for a hearing before a Veterans 
Law Judge at the RO, in accordance with 
her April 2004 request.  The veteran 
should also be advised of the place and 
time of the hearing, and be notified of 
his options for presenting testimony 
during the hearing.  After the appellant 
has been afforded the opportunity for a 
hearing, the claims file should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






